OPINION ON MOTION FOR EXTENSION OF TIME FOR FILING STATEMENT OF FACTS
MASSEY, Chief Justice.
This is an appeal from judgment for debt obtained by Northwest Bank against Bible Baptist Church. As such it is a case where by Rule the Church had 60 days from date the Church’s Motion for New Trial was overruled to file the record in the Court of Civil Appeals. T.R.C.P. 386, “Time to File Transcript and Statement of Facts”.
By the Rule there is further provision that by motion filed within 15 days after expiration of the initial 60 day period, showing the existence of good cause within the initial 60 day period why the record could not have been filed within the initial period, the Court of Civil Appeals has jurisdictional authority to permit a later filing. The transcript was timely filed and the Church filed a motion that we extend the period for filing the statement of facts. It was filed in time, by the Rule, and we have authority to consider and act upon it. It is not resisted.
Upon examination of the motion it appears that it is supported only by affidavit of the court reporter. Therein we find nothing to reflect the date the order to prepare the statement of facts was given to the reporter; nor does the court reporter make affidavit that despite the timeliness of the order (if it was timely) he was unable to prepare the same that it might be filed as provided by the Rule.
*553The proof supplied in support of the motion for extension of time does not discharge the requisite burden of the law to show “good cause” for it to be granted. Home Fund, Inc. v. Garland, 520 S.W.2d 939 (Fort Worth Tex.Civ.App., 1975. There has not been time for this case to have a writ history).
In the absence of proof as to when the Church placed the order for a statement of facts we are unable to tell whether or not good cause for an extension of time was existent and are without jurisdictional authority to grant the request of the Church therefor.
Motion is denied.